In the

     United States Court of Appeals
                  For the Seventh Circuit
                     ____________________ 
No. 17‐3391 
SEAN C. WALKER, 
                                                 Plaintiff‐Appellant, 
                                 v. 

NANCY A. BERRYHILL, 
Acting Commissioner of Social Security, 
                                                Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
         Northern District of Indiana, Fort Wayne Division. 
        No. 1:16‐cv‐396 — Theresa L. Springmann, Chief Judge. 
                     ____________________ 

       ARGUED JULY 5, 2018 — DECIDED AUGUST 15, 2018 
                  ____________________ 
   Before  WOOD,  Chief  Judge,  and  SCUDDER  and  ST.  EVE, 
Circuit Judges. 
    SCUDDER,  Circuit  Judge.  Sean  Walker  has  degrees  in 
robotics and electrical engineering and worked for 21 years, 
primarily  as  an  engineer,  before  suffering  a  stroke  in  2008. 
Walker  tried  but  was  not  able  to  return  to  work  after  his 
stroke. Medical records show that his physical and cognitive 
condition  has  gradually  worsened  since  2008.  In  a  separate 
proceeding,  the  Social  Security  Administration  determined 
2                                                        No. 17‐3391 

that Walker became disabled as of December 2014. Before us 
in this appeal is the question of Walker’s disability status at 
an  earlier  point  in  time,  from  his  stroke  in  January  2008  to 
December  2014.  Here,  an  ALJ,  though  recognizing  the 
agency’s  prior  finding  of  disability  as  of  December  2014, 
determined  that  Walker  was  not  disabled  before  that  date, 
and the district court affirmed. We vacate and remand, as the 
ALJ’s  conclusion  sweeps  too  broadly  by  not  accounting  for 
medical and other evidence strongly suggesting that Walker’s 
condition and residual functional capacity had worsened to 
such a degree that he become disabled by approximately the 
middle of 2012.  
                                   I 
                                  A 
     Our  starting  point  is  the  medical  evidence  and  what  it 
shows over time. Walker’s condition was in no way static and 
indeed  changed  substantially  over  the  seven‐year  period  in 
question. What emerges by approximately the middle of 2012 
is  record  evidence  showing  an  individual  who,  at  first,  ap‐
pears to have recovered from a stroke, but then takes a turn 
for  the  worse  that  leaves  him  unable  to  live  on  his  own, 
fighting  recurring  dizziness,  imbalance,  and  short‐term 
memory difficulties, while also struggling to walk any mean‐
ingful distance.  
   The  account  begins  with  Walker  reporting  to  the 
emergency room with complaints of vertigo and a persistent 
headache on January 13, 2008. A CT scan revealed Walker had 
suffered a stroke, which resulted in his being hospitalized for 
a week. Approximately one month later, a neurologist, Dr. Isa 
Canavati,  examined  Walker  and  found  that  the  brain 
No. 17‐3391                                                      3 

hemorrhaging  from  the  stroke  had  resolved.  Dr.  Canavati 
noted  ongoing  complaints  of  dizziness  and  headache,  but 
observed  that  Walker  had  functioned  well  since  his  release 
from the hospital.  
   Following  his  stroke,  Walker  began  seeing  his  primary 
care physician, Dr. William Goudy, on a regular basis. At his 
appointment with Dr. Goudy on January 31, 2008, Walker re‐
ported dizziness and needed the assistance of a cane to walk. 
He  continued  to  see  Dr.  Goudy  approximately  every  three 
months during 2008 and then biannually from 2009 until 2014. 
As  the  ALJ  observed,  Dr.  Goudy’s  treatment  notes  from 
Walker’s  visits  in  June  and  September  2008  and  February 
2009, do not reflect any stroke‐related complaints such as diz‐
ziness, headaches, or fatigue. The same seems to be true for 
the  period  between  March  2008  and  February  2012,  when 
Walker  did  not  see  Dr.  Goudy  for  any  acute  stroke‐related 
problems and only occasionally for dizziness.  
    In  April  2012,  Walker  underwent  an  examination  by 
clinical  psychologist  Kay  Roy.  Dr.  Roy  opined  that  Walker 
had  difficulties  with  concentration  and  attention  and 
struggled  to  understand,  remember,  and  follow  simple 
instructions  in  a  sustained  manner  due  to  his  moderate  to 
severe  challenges  with  memory.  Dr.  Roy  also  assigned 
Walker a Global Assessment of Functioning score of 52, which 
indicated  moderate  difficulty  functioning  psychologically, 
socially,  and  occupationally.  See  AMERICAN  PSYCH.  ASSOC., 
DIAGN.  &  STAT.  MAN. OF  MENTAL  DISORDERS 34 (4th ed., rev. 
2000) (DSM‐IV). (Another metric has since replaced the GAF. 
AMERICAN  PSYCH.  ASSOC.,  DIAGN.  &  STAT.  MAN.  OF  MENTAL 
DISORDERS 16 (5th ed. 2013) (DSM‐V).)  A few weeks after her 
examination of Walker, but without conducting any further 
4                                                      No. 17‐3391 

examination,  Dr.  Roy  revisited  her  findings  and  adjusted 
Walker’s  GAF  score  to  66,  which  indicated  just  mild 
impairments  (rather  than  moderate  impairments,  as  the 
earlier score of 52 indicated). See DSM‐IV at 34. In the end, Dr. 
Roy  opined  that  Walker  displayed  difficulties  with 
concentration  and  attention,  while  also  being  limited  in  his 
abilities  to  understand  and  follow  instructions  due  to  mild 
challenges with his memory.  
    The picture begins to change in early 2012. In May 2012, 
for  instance,  physician  Abdali  Jan  examined  Walker  and 
found that he had short‐term memory deficits but a normal 
attention span. Dr. Jan also observed Walker’s difficulty walk‐
ing and maintaining his balance. Dr. Jan further opined that 
Walker’s back pain prevented him from walking or standing 
for prolonged periods. 
     Walker’s condition then deteriorated further. On August 
16, 2012, Dr. Goudy met with Walker and recorded his obser‐
vations  in  a  letter.  Dr.  Goudy  began  by  noting  that,  while 
Walker’s  “current  status  is  stable,”  he  has  been  “unable  to 
work”  since  suffering  the  stroke  in  2008.  Dr.  Goudy  then 
grounded  his  prognosis  in  specific  observations  about 
Walker’s  then‐current  condition  and  limitations,  including 
that Walker “gets intermittent, unpredictable episodes of diz‐
ziness and near fainting since he had his stroke,” is “unable 
to stand alone on either leg for more than 3 seconds because 
of leg weakness and poor balance,” cannot “walk heel‐to‐toe 
for more than 3 steps without losing his balance,” “loses his 
ability to stay focused after about 30 minutes at a task,” and 
has experienced a worsening of his short‐term memory since 
the  stroke.  All  of  this  left  Dr.  Goudy  of  the  opinion  that 
No. 17‐3391                                                        5 

Walker’s “cognitive skills, his physical strength, and his abil‐
ity to concentrate on tasks will all slowly worsen over the next 
few years.”  
    For his own part, Walker testified at the July 2016 hearing 
before the ALJ that he was “down” three to five times a week 
because of dizziness and was experiencing episodes of dizzi‐
ness  throughout  the  summertime  that  prevented  him  from 
getting out of bed three to four times a week, as the heat has 
impacted him negatively since his stroke. Walker added that 
he  was  avoiding  driving  because  of  unpredictable  dizzy 
spells.  He  also  testified  that  he  moved  in  with  his  mother 
sometime in 2012 or 2013, as he was no longer capable of liv‐
ing alone.  
                                 B 
    In March 2012, Walker filed for both disability insurance 
benefits under Title II of the Social Security Act and supple‐
mental security income under Title XVI, claiming he became 
disabled as of January 15, 2008, just after suffering his stroke. 
Following a hearing, an ALJ determined that Walker was not 
disabled.  Walker  successfully  appealed  the  ALJ’s  decision, 
and the district court remanded the case to the agency for re‐
newed  consideration  of  Dr.  Goudy’s  opinions  and  observa‐
tions  as  Walker’s  treating  physician.  Before  this  proceeding 
concluded,  Walker  filed  a  second  application  for  supple‐
mental security income under Title XVI, alleging that he had 
become disabled by December 5, 2014. The agency agreed and 
granted  the  application,  expressly  finding  that  Walker  was 
disabled by that date.   
   As for Walker’s original application for disability benefits 
and supplemental income, his claim proceeded to rehearing 
6                                                      No. 17‐3391 

before a new ALJ. The ALJ recognized that the proper starting 
point was the agency’s intervening determination that Walker 
had become disabled by December 5, 2014. Accordingly, the 
ALJ expressly accepted that determination and proceeded to 
evaluate whether Walker was disabled during the earlier pe‐
riod of January 2008 to December 2014. After holding a hear‐
ing,  the  ALJ  found  no  disability  during  this  seven‐year  pe‐
riod.  
    In accordance with Social Security regulations, the ALJ fol‐
lowed  the  five‐step  sequential  evaluation  process  to  deter‐
mine that Walker was not disabled prior to December 2014. 
See  20  C.F.R.  §  404.1520(a)(4)(i)–(v).  At  step  one,  the  ALJ 
found that Walker was not engaged in substantial gainful ac‐
tivity. At step two, the ALJ concluded that Walker had three 
severe impairments: status post cerebral hemorrhage, degen‐
erative disk disease of the lumbar spine, and a cognitive dis‐
order  not  otherwise  specified.  At  step  three,  the  ALJ  deter‐
mined that none of these severe impairments, alone or in com‐
bination, established that Walker was disabled, and therefore, 
at step four, the ALJ reviewed the record and determined that 
Walker had the residual functional capacity (or RFC) to per‐
form certain sedentary work with various limitations. Finally, 
at step five, the ALJ concluded that, although Walker could 
not  perform  any  past  relevant  work  given  his  RFC,  he  was 
capable of performing certain jobs that existed in significant 
numbers in the national economy.  
    The  ALJ’s  determinations  at  step  four  are  the  most  rele‐
vant to this appeal. In determining Walker’s RFC, the ALJ did 
not give Dr. Goudy’s opinion controlling weight. Instead, the 
ALJ found that Dr. Goudy’s opinion was not fully supported 
by  the  record  evidence  and  thus  entitled  to  only  “partial 
No. 17‐3391                                                       7 

weight.”  More  specifically,  the  ALJ  explained  that  she  dis‐
counted Dr. Goudy’s opinion that Walker was unable to work 
because this conclusion was not based solely on medical evi‐
dence.  The  ALJ  also  found  that  Dr.  Goudy’s  treatment  rec‐
ords, in addition to likely being based on Walker’s subjective 
statements  (as  opposed  to  medical  observations  by  Dr. 
Goudy), did not consistently document episodes of dizziness 
and fainting until closer to 2013 to 2014. The ALJ further de‐
termined that Dr. Goudy’s conclusions about Walker’s loss of 
memory were at odds with other evidence in the record, in‐
cluding the fact that the memory problems “did not preclude 
the claimant from living independently for almost four years 
[from 2008 through 2011] following his stroke.” 
    The  driving  force  behind  the  ALJ’s  determination  of 
Walker’s RFC appears to have been Dr. Roy’s April 2012 as‐
sessment of Walker, which the ALJ gave “significant weight.” 
As  the  ALJ  saw  it,  Dr.  Roy’s  assessment  limited  Walker  to 
“simple routine repetitive work in an environment free from 
fast  paced  production,  with  simple  work‐related  decisions, 
and  few,  if  any,  workplace  changes.”  These  limitations,  the 
ALJ reasoned, not only recognized Walker’s memory deficits, 
but also accounted for prior reports of Walker’s daily activi‐
ties from “2008 until at least 2012,” including his living alone, 
driving short distances,  managing his own money, reading, 
and tinkering with electronics.  
                                II 
                                A 
   What makes this case challenging is the combination of a 
seven‐year period of alleged disability, from January 2008 to 
December  2014,  and  the  extensive  medical  evidence  of 
8                                                       No. 17‐3391 

Walker’s  condition  during  these  years  following  his  stroke. 
Our review is to determine whether substantial evidence sup‐
ported the ALJ’s findings. 42 U.S.C. § 405(g). As the Supreme 
Court explained in Richardson v. Perales, 402 U.S. 389 (1971), 
this standard requires more than “a mere scintilla” of proof 
and  instead  “such  relevant  evidence  as  a  reasonable  mind 
might accept as adequate to support a conclusion.” Id. at 401. 
In reviewing the administrative record, our role is not to re‐
weigh the evidence or substitute our judgment for that of the 
ALJ. See Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008). 
    We begin where the ALJ began—and indeed from a point 
of  common  agreement  among  the  parties:  Walker  was 
disabled by December 5, 2014. The central issue, therefore, is 
whether the medical evidence shows that Walker’s RFC had 
so deteriorated as to leave him disabled before that date—in 
particular, at some point between 2008 and 2014. The Social 
Security Administration has issued an administrative ruling 
that supplies the framework for determining when a claimant 
became  disabled—the  so‐called  “onset  date.”  In  Social 
Security  Ruling  83‐20,  the  agency  explained  that  the  “onset 
date should be set on the date when it is most reasonable to 
conclude  from  the  evidence  that  the  impairment  was 
sufficiently severe to prevent the individual from engaging in 
[Substantial  Gainful  Activity]  (or  gainful  activity)  for  a 
continuous  period  of at least 12 months or result in  death.” 
SSR  83‐20  at  *3.  By  its  terms,  then,  SSR  83‐20  supplies  the 
framework  for  answering  the  “when”  question  after  the 
agency first employs the familiar five‐step process and finds 
that a claimant is disabled. See Scheck v. Barnart, 357 F.3d 697, 
701 (7th Cir. 2004). 
No. 17‐3391                                                         9 

   The  circumstance  making  the  proper  analysis  here 
unusual  is  that  a  separate  administrative  proceeding 
culminated  in  the  finding  that  Walker  was  disabled  as  of 
December 5, 2014. The ALJ acknowledged this fact, however, 
and  indeed  rightly  accepted  it  at  the  outset  of  evaluating 
Walker’s  claim.  For  all  intents  and  purposes,  then,  the 
question  before  the  ALJ  was  whether  Walker’s  disability 
onset date fell before December 5, 2014. Seen in this light, the 
agency’s guidance in SSR 83‐20 provides important direction.   
     In SSR 83‐20, the agency recognized that determining an 
onset  date  often  requires  approximation,  particularly  “with 
slowly  progressive  impairments,  [where]  it  is  sometimes 
impossible to obtain medical evidence establishing the precise 
date an impairment became disabling.” Id. at *2. That a precise 
onset date is not established by the medical evidence does not 
doom  a  claim  for  disability.  See  Briscoe  ex  rel.  Taylor  v. 
Barnhart, 425 F.3d 345, 353 (7th Cir. 2005). In such a scenario, 
an ALJ must “infer the onset date from the medical and other 
evidence” in the administrative record. Id. (citing SSR 83‐20 at 
*2). Whether explicitly or implicitly—and especially in light 
of  the  ALJ’s  acceptance  of  the  agency’s  finding  that  Walker 
was disabled as of December 5, 2014—the ALJ needed to align 
the  analysis  of  Walker’s  claim  with  these  principles.  See  20 
C.F.R. § 402.35(b)(1) (explaining that Social Security Rulings 
“are  binding  on  all  components  of  the  Social  Security 
Administration” and “represent precedent final opinions and 
orders and statements of policy and interpretations that [the 
agency has] adopted”). 
    In Briscoe, we relied on the guidance provided by SSR 83‐
20 in affirming a district court’s decision that substantial evi‐
dence did not support an ALJ’s finding that the claimant was 
10                                                      No. 17‐3391 

not disabled before a particular date. See 425 F.3d at 355. In 
terms  fully  applicable  to  Walker’s  circumstances,  we  ex‐
plained that  “[w]here, as here, a claimant  is found  disabled 
but it is necessary to decide whether the disability arose at an 
earlier date, the ALJ is required to apply the analytical frame‐
work outlined in SSR 83‐20 to determine the onset date of dis‐
ability.” Id. at 352. We then turned to a close examination of 
the three factors identified in SSR 83‐20 for “determining the 
onset  date  of  disabilities  of  a  nontraumatic  origin:  (1)  the 
claimant’s alleged onset date; (2) the claimant’s work history; 
and  (3)  medical  and  all  other  relevant  evidence.”  Id.  at  353 
(citing SSR 83‐20 at *2). This same approach charts our review 
of the administrative record here. 
                                  B 
    Walker  contends  that  the  ALJ  improperly  gave  Dr. 
Goudy’s opinion only “partial weight” and also failed to in‐
corporate all of his medical impairments into the RFC deter‐
mination. The agency sees the record the other way, contend‐
ing that the totality of medical and other evidence from 2008 
to 2014 supports the ALJ’s determination that Walker was not 
disabled during this seven‐year period. 
    Our review of the record leaves us unpersuaded that the 
question presented is amenable to such an all‐or‐nothing an‐
swer in either party’s favor. The medical evidence shows that 
Walker’s condition changed considerably between 2008 and 
2014. The initial signs pointed to Walker recovering from his 
stroke and perhaps eventually being able to return to work. 
By approximately the middle of 2012, however, Walker’s con‐
dition worsened, leaving him experiencing recurring bouts of 
dizziness, substantial difficulty walking and standing, and a 
No. 17‐3391                                                        11 

slipping memory—with Dr. Goudy opining that these condi‐
tions likely would worsen further over time. And we know 
Walker’s  overall  condition  worsened  to  a  degree  that  the 
agency determined him to be disabled as of December 2014. 
    On  this  record  we  are  unable  to  conclude  that  the  ALJ’s 
determination that Walker was not disabled at any point dur‐
ing  the  seven‐year  period  before  December  2014  was  sup‐
ported  by  substantial  evidence.  The  ALJ’s  error  stemmed 
from  considering  evidence  from  particular  points  between 
2008 and 2014 to support a conclusion covering the entire pe‐
riod. By trying to fit the evidence to support a conclusion cov‐
ering  such  a  broad  period  of  time,  the  ALJ  failed  to  remain 
watchful for the intermediate possibility of Walker becoming 
disabled  sometime  between  the  bookends  of  January  2008 
and December 2014. The record evidence itself exposes the er‐
ror,  revealing  the  iterative  and  progressive  deterioration  in 
Walker’s condition over time and the reality that his condition 
may have become “sufficiently severe to prevent [him] from 
engaging in SGA (or gainful activity) for a continuous period” 
of at least one year. SSR 83‐20 at *3. 
    Take,  for  example,  the  fact  that  Dr.  Goudy’s  treatment 
notes reported only a few instances of dizziness and cognitive 
impairments from 2008 to 2012, but then sometime after 2012 
began  documenting  more  severe  and  recurring  episodes  of 
dizziness. The ALJ’s opinion, while noting the changing na‐
ture of Dr. Goudy’s observations, never stepped back to eval‐
uate and explain how these changes impacted Walker’s RFC 
or the weight assigned to Dr. Goudy’s opinion. The approach 
closed the door on a conclusion—invited by the agency’s di‐
rection in SSR 83‐20—that Walker’s worsening condition sig‐
naled the onset of disability in or around 2012.  
12                                                      No. 17‐3391 

    Consider  a  related  point  clear  from  the  record.  The  ALJ 
observed that, “[o]nly occasional dizziness and headache was 
noted  in  February  2008  shortly  after  [Walker’s]  stroke  with 
more  severe  and  ongoing  episodes  not  documented  until 
2013.” At another point, and in much the same vein, the ALJ 
observed that, while “Dr. Goudy’s treatment records do not 
consistently  document  intermittent,  unpredictable  episodes 
of  dizziness  and  near  fainting  since  the  claimant  had  his 
stroke,”  the  records  do  “show  these  issues  nearer  2013  to 
2014.” In making these observations, the ALJ gave short shrift 
to the fact that the relevant period included 2013 and 2014—
again signaling the possibility of disability onset by that point 
in time.   
    By way of another example clear from the record, the ALJ 
afforded  Dr.  Roy’s  2012  assessment  significant  weight  be‐
cause the limitations Dr. Roy placed on Walker were, in the 
ALJ’s  view,  compatible  with  Walker’s  own  accounts  of  his 
daily  living  in  2012.  Specifically,  the  ALJ  explained  that 
Walker was “largely independent in his activities of daily liv‐
ing, i.e., living alone, driving, managing his own money, read‐
ing,  and  tinkering  with  electronics,  from  2008  until  at  least 
2012.” But here again the ALJ overlooked that the relevant pe‐
riod  extended  beyond  2012.  Indeed,  in  his  own  testimony, 
Walker explained that sometime in 2012 or 2013 he moved in 
with his mother because it became too difficult to live alone. 
The ALJ’s focus on evidence from 2008 to Dr. Roy’s examina‐
tion in 2012 left unanswered the possibility of disability onset 
sometime  thereafter,  and  perhaps  shortly  thereafter  as 
evinced by Walker’s own testimony. See Briscoe, 425 F.3d at 
354 (drawing on 20 C.F.R. § 404.1529(c)(2) to explain that an 
ALJ must consider a claimant’s subjective complaints of pain 
No. 17‐3391                                                     13 

and its effects on him even when available objective evidence 
does not substantiate the claimant’s statements). 
    We  owe  a  word  about  the  ALJ’s  decision  to  afford  only 
partial  weight  to  Dr.  Goudy’s  August  2012  assessment  of 
Walker. As the treating physician, Dr. Goudy’s opinion was 
entitled (under the regulations in effect at the time) to control‐
ling weight unless the ALJ set forth “good reasons” for assign‐
ing it lesser weight. 20 C.F.R. § 404.1527(c)(2); Schaff v. Astrue, 
602 F.3d 869, 875 (7th Cir. 2010) (explaining that an ALJ “must 
give a good reason” for rejecting a treating physician’s opin‐
ion). The reasons set forth by the ALJ are not supported by 
substantial evidence, as they too discount, if not overlook, ex‐
press conclusions Dr. Goudy made about Walker’s condition 
from  August  2012  forward.  In  clear  and  precise  terms,  Dr. 
Goudy  stated  that  Walker’s  condition—his  recurring  dizzi‐
ness and imbalance, worsening memory, inability to walk any 
meaningful distance—not only left him unable to work, but 
was expected to worsen further in the coming years. The ALJ 
needed to offer a good reason for disregarding this opinion, 
coming as it did from Walker’s treating physician in August 
2012. In the face of Walker’s deteriorating condition, the rec‐
ord  does not support  the ALJ’s decision  to prefer  Dr. Roy’s 
one‐time assessment of Walker in April 2012 over the views 
and  prognosis  of  Walker’s  treating  physician  from  a  later 
point in time. 
                                III 
   We  are  mindful  that  Walker’s  application  for  disability 
benefits  has  already  made  two  laps  through  the 
administrative  process.  And,  while  we  appreciate  the 
understandable desire for finality, we cannot short circuit the 
requirement  that  substantial  evidence  support  the  Social 
14                                                 No. 17‐3391 

Security Administration’s final decision. It will be up to the 
ALJ  on  remand  to  revisit  whether  Walker  became  disabled 
before 2014 and, in particular, by approximately the middle 
of 2012. Both parties will have the opportunity to present their 
respective positions.   
   For  these  reasons,  we  VACATE  the  ALJ’s  decision  and 
REMAND for further proceedings consistent with this opin‐
ion.